DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 15/171,282 entitled "SYSTEM AND METHOD FOR DETERMINING SUBSCRIPTION INFORMATION BASED ON PAYMENT CARD TRANSACTION DATA OVER A PAYMENT CARD NETWORK" filed on June 2, 2016.
Status of Claims
Claim 7 has been amended and is hereby entered.
Claims 8, 9, 11 and 12 are cancelled. Claims 1-6 and 14-18 were previously cancelled.
Claims 7, 10, 13, and 19-27   are pending and have been examined.

Response to Amendment
The amendment filed August 10, 2022 has been entered. Claims 7-13 and 19-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed June 25, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7, 10, 13, and 19-27   are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 7, 10, 13, and 19-27   are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 7 recites: 
“filtered to remove all approved payment card transactions…”
 “records corresponding only to the pre-selected merchant identifiers” 
“receive the filtered card transaction records”
“update one or more subscription records…”
“generate subscription information…”
“each subscription record … corresponds to  an approved payment card authorization data transaction… a cardholder account identifier and merchant identifier combination….”
“a promotional indicator…”
“updates the subscription record…”
“detecting that a merchant identifier and account identifier combination …is a first occurrence … and that the payment card authorization transaction data is not a chargeback or reversal;”
“matching of a merchant identifier and account identifier combination…”
“determining that the transaction amount of said payment authorization data filtered record is not greater than a threshold value…”
“updates the subscription record…”
“determining that the payment card authorization transaction data is a chargeback or reversal…”
“determining that the payment card authorization transaction data is not a chargeback or reversal”
“determining that the transaction amount of said payment authorization data filtered record is greater than said threshold value”
“determining the subscription end date… updating the end date…”
“flag those accounts…”
These limitations clearly relate to managing transactions/interactions between “account holder (subscriber) and a corresponding merchant.”  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive filtered (credit) card transaction records or update one or more subscription records recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”, “communications devices”, “storage devices”, “record database”, “processor”, “processor updates the … record data base”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor, a special purpose processor, a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“computer system”, “processor”,  “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea   
Claim 13: 
“computer system”:
merely applying computer processing  technology  as  tools to perform an abstract idea   
Claim 19: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 20: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 21: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 22: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea   
Claim 23: 
“computer system”, “processor”:
merely applying computer processing technology  as  tools to perform an abstract idea     
“reducing bitrate, reducing frame rate, and modifying compression”:
generally linking to communication transmission technology  as  tools to perform an abstract idea   
Claim 24: 
“computer system”:
merely applying computer processing technology  as  tools to perform an abstract idea     
Claim 25: 
“computer system”, “processor”:
merely applying computer processing technology  as  tools to perform an abstract idea     
Claim 26: 
“computer system”:
merely applying computer processing technology  as  tools to perform an abstract idea     
Claim 27: 
“computer system”:
merely applying computer processing technology  as  tools to perform an abstract idea     
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor,…. a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 7, 10, 13, and 19-27   are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 13, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walker ("METHOD AND APPARATUS FOR MANAGING SUBSCRIPTIONS", U.S. Publication Number: 7251617 B1),in view of Thomas (“METHODS AND SYSTEMS FOR MANAGING MEDIA SUBSCRIPTIONS”, U.S. Publication Number: 10205982 B2) ,in view of Sampemane (“RUNTIME COMPUTER SOFTWARE PRODUCT MANAGEMENT SYSTEM”, U.S. Patent Number: 11170120 B1),in view of Cockrill (“ELECTRONIC COMMERCE USING A TRANSACTION NETWORK”, U.S. Publication Number: 20020059114 A1)











Regarding Claim 7, 
Walker teaches,




     A computer system, comprising: one or more communications devices communicating filtered card transaction records filtered to remove all approved payment card transactions other than those having pre-selected merchant identifiers; one or more data storage devices storing a subscription record database comprising records corresponding only to the pre-selected merchant identifiers; a processor, in communication with the one or more data storage devices, and configured to: receive the filtered card transaction records;
(Walker [Col 6, Lines 18-19] one or more computers that are connected to a remote server computer for maintaining databases 
Walker  [Col 12, Lines 56-61] data regarding a required payment type may also be specified for a given active subscription...may be financial account specific and require that the customer use the specified amount (e.g., identified by a specified credit or debit card)
Walker  [Col 10, Lines 29-43]  subscription database 600, the data specified by the redemption identifier....redemption identifier 602 may include a retailer identifier...redemption identifier 602 may be, for example, a sixteen digit number that includes a four digit retailer identifier
Examiner notes that querying an active subscription database by “retailer identifier” and “require that the customer use the specified amount” results in removing “all approved payment card transactions other than those having pre-selected merchant identifiers”
Walker  [Col 6, Lines 17-19] controller 200 may comprise one or more computers that are connected to a remote server computer for maintaining databases.)
update one or more subscription records in the subscription record database according to identifiers contained in authorization data associated with corresponding filtered transaction records, to generate subscription information for one or more transactions of an account holder and a corresponding merchant;
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
 Walker [Col 2, Lines 11-14] receiving information identifying a customer and a product. At least one retailer that offers the product is then identified, and terms of a subscription for the product are established.
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription based on the customer's request.)
wherein each subscription record in said subscription database corresponds to an approved payment card authorization data transaction
(Walker  [Claim 13] receiving...a transaction authorization request...determining, based on the redemption identifier, whether the subscription is valid;...communicating an authorization  
Walker [Col 19, Lines 5-8] includes the customer data 404 (e.g., the customer's name), the payment identifier 406 (e.g., a credit card number),
Walker [Col 25, Lines 43-44]  In some embodiments, the customer can pre-pay
Walker  [Col 6, Lines 17-19] controller 200 may comprise one or more computers that are connected to a remote server computer for maintaining databases.)
 and includes: a cardholder account identifier and merchant identifier combination,
(Walker [Col 10, Lines 30-49]  data specified by the redemption identifier 602 is used to access or identify the details of a particular subscription established by the system for a particular customer.... the redemption identifier 602 may include a retailer identifier...subscription may be associated with a particular customer identified by customer identifier)
a first date indicator identifying the date on which the subscription began, a last date indicator identifying when the most recent transaction of said subscription occurred, 
(Walker [Col 10, Lines 26-28] a start date 614, (viii) an end date 616, (ix) a date of last redemption
Walker [Col 12, Lines 36-38] A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency)
a first paid date indicator containing a first paid date of a first approved subscription transaction payment of an amount reflective of a non- promotional or non-reduced payment amount;
(Walker [Col 23, Lines 37-38] In some embodiments, the transaction is completed at 1310 with the customer paying the full retail price)
a promotional indicator having a first value responsive to   the first paid date being subsequent to the first date
(Walker  [Col 25, Lines 45-49]  the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer. In some embodiments each voucher or coupon has a specific date or range of dates for which it is valid.)
an end date indicator having a date calculated by said processor based on the date of a most recent approved transaction associated with the merchant and account identifier combination and a payment frequency for a given subscription;
(Walker [Col 10, Lines 22-27]  entries or records, specifying ... a frequency...an end date 616, ...a date of last redemption
Walker [Col 10, Lines 30-49]  data specified by the redemption identifier 602 is used to access or identify the details of a particular subscription established by the system for a particular customer.... the redemption identifier 602 may include a retailer identifier...subscription may be associated with a particular customer identified by customer identifier)
wherein said processor updates the subscription record data base by writing a new subscription record to the subscription record database upon: detecting that a merchant identifier and account identifier combination in the authorization data associated with one of the filtered transaction records
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker  [Col 6, Lines 17-19] controller 200 may comprise one or more computers that are connected to a remote server computer for maintaining databases.)
 is a first occurrence of said combination in said subscription record database,
(Walker [Col 7, Lines 51-53] In one embodiment, this information is provided by a customer when a customer first establishes a subscription.
Walker [Col 8, Lines 35-38] Available Subscription Database:
FIG. 5 is a tabular representation of the available subscription database 500 which includes a number of example records or entries each defining the terms and details of a subscription which is available)
 and that the payment card authorization transaction data is not a chargeback or reversal; 
(Walker [Col 32, Lines 55-58] The controller 200 can then perform the checks to determine if the subscription is valid (at 1306) and if the subscription is properly presented (at 1308) and respond with an authorization or a denial of the transaction.)
or matching of a merchant identifier and account identifier combination in the payment authorization data associated with one of the filtered transaction records with said combination in a record of the subscription record database, determining that the payment card authorization transaction data is not a chargeback or reversal in said payment card authorization data filtered record,
(Walker [Col 10, Lines 30-49]  data specified by the redemption identifier 602 is used to access or identify the details of a particular subscription established by the system for a particular customer.... the redemption identifier 602 may include a retailer identifier...subscription may be associated with a particular customer identified by customer identifier
Walker [Col 32, Lines 55-58] The controller 200 can then perform the checks to determine if the subscription is valid (at 1306) and if the subscription is properly presented (at 1308) and respond with an authorization or a denial of the transaction.)
wherein said processor updates the subscription record data base by updating an existing subscription record in the subscription record database upon:
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database)
 matching of a merchant identifier and account identifier combination in the payment authorization data associated with one of the filtered transaction records with said combination in a record of the subscription record database, 
(Walker [Col 10, Lines 30-49]  data specified by the redemption identifier 602 is used to access or identify the details of a particular subscription established by the system for a particular customer.... the redemption identifier 602 may include a retailer identifier...subscription may be associated with a particular customer identified by customer identifier)
or matching of a merchant identifier and account identifier combination in the payment authorization data associated with one of the filtered transaction records with said combination in a record of the subscription record database, determining that the payment card authorization transaction data is not a chargeback or reversal in said payment card authorization data filtered record, 
(Walker [Col 10, Lines 30-49]  data specified by the redemption identifier 602 is used to access or identify the details of a particular subscription established by the system for a particular customer.... the redemption identifier 602 may include a retailer identifier...subscription may be associated with a particular customer identified by customer identifier
Walker [Col 32, Lines 55-58] The controller 200 can then perform the checks to determine if the subscription is valid (at 1306) and if the subscription is properly presented (at 1308) and respond with an authorization or a denial of the transaction.)
and determining that the transaction amount of said payment authorization data filtered record is greater than said threshold value, wherein the processor updates the end date field of the corresponding subscription record with the date of the approved transaction from the authorization data, 
(Walker  [Col 20, Lines 23-25] modification complies with the retailer's requirement that the subscription price be greater than or equal to “$0.99” per unit
Walker  [Col 25, Lines 55-57]  establish a subscription (e.g., to qualify for a larger discount in return for the commitment to purchase a greater quantity of items)
Walker [Col 23, Lines 44-45]  the subscription is updated to reflect the transaction
Walker  [Col 10, Lines 22-27]  specifying ...an end date 616,...a date of last redemption)
and the first paid date field with the current transaction date from the authorization data;
(Walker [Col 22, Lines 26-27]  retrieving the end date...and comparing it with the current date 
Walker [Col 23, Lines 44-45]  the subscription is updated to reflect the transaction
Walker  [Col 12, Lines 28-29] The subscription end date 616 may also be any of a number of dates)
wherein the processor further periodically updates the subscription record database by periodically accessing only those transaction records not having a populated end date,
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction.
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 12, Lines 33-35]  In some embodiments, a subscription may have an indefinite end date 616 and/or an unspecified start date
Walker  [Col 6, Lines 17-19] controller 200 may comprise one or more computers that are connected to a remote server computer for maintaining databases.)
 determining the subscription end date by detecting a difference between a last transaction date and an expected transaction date in excess of a given threshold value for the particular customer and merchant combination,
(Walker  [Col 10, Lines 23-28] specifying ... a redemption identifier 602, (ii) a customer identifier ...a frequency ... a start date...an end date 616...a date of last redemption 
Walker  [Col 10, Lines 29-43]  subscription database 600, the data specified by the redemption identifier....redemption identifier 602 may include a retailer identifier
Walker  [Col 22, Lines 25-46]  determination may be made based on retrieving the end date 616 (FIG. 6B) and comparing it with the current date to determine if the subscription has expired.... and the date of last redemption)
 and updating the end date to the current date;
(Walker  [Col 22, Lines 25-46]   comparing it with the current date  
Walker [Col 23, Lines 44-45]  the subscription is updated 
Walker  [Col 10, Lines 22-27]  specifying ...an end date 616,...a date of last redemption 
Walker  [Col 12, Lines 28-29] The subscription end date 616 may also be any of a number of dates)
wherein the processor is further configured to, in response to a request from an external system, scan the subscription record database for subscription records having an end date and no first paid date for a same account identifier
(Walker [Col 22, Lines 52-53]  authorization request may be communicated from the retailer device 140 to the controller
Walker [Col 10, Lines 22-27]  entries or records, specifying...an end date  
Walker [Col 12, Lines 33-35]  In some embodiments, a subscription may have....an unspecified start date
Walker [Col 12, Lines 19-22] These dates are used to specify the beginning and expiration of the subscription and may be used, for example, to track whether the subscription is valid.
Walker [Col 22, Lines 44-46]  Other checks may also compare the start date 614 (has the start date arrived yet?), and the frequency 610 and the date)
Walker does not teach having a second value responsive to the first paid date being the same as the first date; determining that the transaction amount of said payment authorization data filtered record is not greater than a threshold value indicative of the subscription having a subscription trial period; flag those accounts with said records exceeding a predetermined threshold, indicative of subscription hopping behavior associated with said account; and determining that the payment card authorization transaction data is a chargeback or reversal in said payment card authorization data filtered record; wherein the processor updates the end date field of the corresponding subscription record with the chargeback or reversal date from the authorization data;
Thomas teaches,
having a second value responsive to the first paid date being the same as the first date;
(Thomas [Col 12, Lines 46-48] As referred to herein, “media subscription” refers to any product or service where a user pays a recurring or one-time fee in return for media content.
Thomas [Col 12, Lines 38-40]  For example, a first action being performed in response to another action may include interstitial steps between the first action and the second action.)
 determining that the transaction amount of said payment authorization data filtered record is not greater than a threshold value indicative of the subscription having a subscription trial period;
(Thomas [Col 8, Lines 11-12] The media guidance application may access a lookup table of score-discount pairs to determine a promotion (e.g., one month free)
Thomas [Col 35, Lines 52-61] the media guidance application may determine that the first user, matching with a degree of 0.76, may be eligible for a one-month free promotion. In another example, the media guidance application may identify a two-month free promotion for a second user matching with a degree of 0.95, by, for example, looking up the degree of 0.95 in the promotion look-up table. In another example, the media guidance application may determine a discrete function, such as a step function, or a continuous function (e.g., linear mapping) to map a degree to a promotion (e.g., a number of free months).)
 flag those accounts with said records exceeding a predetermined threshold, indicative of subscription hopping behavior associated with said account.
( Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-33]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source....  to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source. In particular, a higher score may indicate a higher level of confidence that the user will terminate access to a particular service or source
Thomas [Col 5, Lines 31-33] the media guidance application may compare the number to a threshold number. 
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Thomas does not teach and determining that the payment card authorization transaction data is a chargeback or reversal in said payment card authorization data filtered record; wherein the processor updates the end date field of the corresponding subscription record with the chargeback or reversal date from the authorization data;
Sampemane teaches,
  determining that the payment card authorization transaction data is a chargeback or reversal in said payment card authorization data filtered record
(Sampemane [Col 34, Lines 17-19]  indicating authorization or settlement failure or a chargeback... as determined by a system generated event)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the subscription model of Sampemane  for a “subscription model for automatically governing use of a computer software product by a customer.” (Sampemane [Col 2, Lines 65-66]).        The modification would have been obvious, because it is merely applying a known technique (i.e. subscription models) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “an access control or enforcement system” Sampemane [Col 3, Lines 34-35])
Sampemane does not teach wherein the processor updates the end date field of the corresponding subscription record with the chargeback or reversal date from the authorization data
Cockrill teaches,
wherein the processor updates the end date field of the corresponding subscription record with the chargeback or reversal date from the authorization data
(Cockrill [0092]  network updates the subscription management and subscription information pages to extend the expiration date of the subscription by the length of a term)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the   transaction network of Cockrill for a “a transaction network that facilitates and simplifies purchase transactions between any number of customers and any number of merchants.” (Cockrill [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e.    transaction network) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “transaction network registers and authenticates customer purchase activities and maintains customer account data including payment information… provides customers with centralized, automated services for customer account management, product refunds, subscription management, and multiple purchasing accounts linked to the same payment account”   Cockrill [Abstract])


Regarding Claim 13, 
Walker, Thomas, Sampemane, and Cockrill teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
         further comprising a filter configured to pass exclusively transaction messages containing a merchant identifier data field value corresponding to one of a plurality of passing merchant identifier data field values, the passing merchant identifier data field values corresponding exclusively to merchants offering a periodic subscription for services.
(Walker [Col 25, Lines 45-47] the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer.
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Claim 33] selecting the at least first retailer from a plurality of retailers)
Regarding Claim 21, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
         wherein the end date indicator is blank while a subscription corresponding to the subscription record is active.
(Walker  [Col 13, Lines 1-3] The active subscription database 600 may also specify specific dates or times on which the customer must redeem subscription products
Walker  [Col 12, Lines 33-34]  In some embodiments, a subscription may have an indefinite end date)
Regarding Claim 24, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker does not teach in response to receipt of a flag of one or more accounts indicative of subscription hopping behavior associated with said account, a processor of a merchant computer system automatically terminates service of said subscription associated with said account.
Thomas teaches,
in response to receipt of a flag of one or more accounts indicative of subscription hopping behavior associated with said account, a processor of a merchant computer system automatically terminates service of said subscription associated with said account.
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 2, Lines 10-11] arbitrating the automatic activation and termination to said subscriptions 
Thomas [Col 60, Lines 9-13]  a subroutine to use the values of an availability date and subscription period and identify possible start dates and subscription periods using control circuitry 304. Afterwards, the algorithm may proceed to the termination subroutine at line 814.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Regarding Claim 25, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker does not teach wherein the processor receives the filtered card transaction records on a periodic batch basis.
Thomas teaches,
wherein the processor receives the filtered card transaction records on a periodic batch basis.
(Thomas [Col 4, Lines 52-56] sending a query...query received from the server
Thomas [Col 19, Lines 61-64]  querying a database comprising a listing of subscriptions corresponding to the user and retrieving the costs associated with the active subscriptions. 
Thomas [Col 29, Lines 55-57]  may access a profile associated with a user having payment information, such as bank account or credit card information
Thomas [Col 29, Lines 54-58] when a bill becomes due...application may access a profile associated with a user having payment information, such as bank account or credit card information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Regarding Claim 26, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
wherein scanning of the subscription record database for subscription records having an end date and no first paid date for a same account identifier is segmented into one or more temporal windows.
 (Walker [Col 6, Lines 46-47]  an available subscription database 500, (iv) an active subscription database 
Walker [Col 10, Lines 22-27]  entries or records, specifying...an end date  
Walker [Col 12, Lines 33-35]  In some embodiments, a subscription may have....an unspecified start date
Walker [Col 12, Lines 19-22] These dates are used to specify the beginning and expiration of the subscription and may be used, for example, to track whether the subscription is valid.
Walker [Col 22, Lines 44-46]  Other checks may also compare the start date 614 (has the start date arrived yet?), and the frequency 610 and the date
Walker  [Col 14, Lines 19-22] settlement schedule terms may be specified, e.g., at redemption, on an established periodic basis, at the end of the subscription)
Regarding Claim 27, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
wherein scanning of the subscription record database for subscription records having an end date and no first paid date for a same account identifier is segmented into one or more merchant categories.
(Walker [Col 6, Lines 46-47]  an available subscription database 500, (iv) an active subscription database 
Walker [Col 10, Lines 22-27]  entries or records, specifying...an end date  
Walker [Col 12, Lines 33-35]  In some embodiments, a subscription may have....an unspecified start date
Walker [Col 12, Lines 19-22] These dates are used to specify the beginning and expiration of the subscription and may be used, for example, to track whether the subscription is valid.
Walker [Col 22, Lines 44-46]  Other checks may also compare the start date 614 (has the start date arrived yet?), and the frequency 610 and the date
Walker  [Col 9, Lines 3-14] product identifier 506 identifies a particular product offered in a subscription identified by the available subscription identifier 504..... The product identifier 506 may identify ...a product category...example of a product category is “CEREAL,” or “SOFT DRINKS.” Products in the “SOFT DRINK” category may include specific brands of soft drinks.
Walker  [Col 4, Lines 46-47] a product which is established, e.g., by a manufacturer)


Claims 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Thomas, Sampemane, and Cockrill  in view of Brandt (“MULTIPLE OPTIONS TO DECLINE AUTHORIZATION OF PAYMENT CARD CHARGES”, U.S. Publication Number: 20050199714 A1)
Regarding Claim 20, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
  wherein the processor is further configured to, in response to a request from a merchant, identify a card account
(Walker  [Col 18, Lines 16-19] the controller 200 performs the function of tracking and authorizing subscription fulfillment by receiving an authorization inquiry from participating retailers for each subscription redemption request.
Walker [Col 12, Lines 59-61] require that the customer use the specified amount (e.g., identified by a specified credit or debit card) )
Walker does not teach without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant; responsive to the identification of the card accounts, flag the card as a subscription hopper; that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
Thomas teaches,
without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant;  
(Thomas [Col 29, Lines 55-57] the media guidance application may access a profile associated with a user having payment information, such as bank account or credit card information… may automatically pay the bills as they become due from a funding source associated with the user (e.g., a bank account linked to the user profile).)
  responsive to the identification of the card accounts, flag the card as a subscription hopper.
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information, such as bank account or credit card information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user (e.g., a user preference for murder-dramas). Thomas [Col 3, Lines 53-55])
Thomas does not teach that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
Brandt teaches,
  that are characterized by zero value or nominal value approved … transactions with merchants offering subscriptions
(Brandt [0033] the payment card transaction and notification system 36 to pre-approve a large expenditure amount... card holder 12 may have a $100 limit on all purchases, but pre-approves a $10,000 limit for the purchase .)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the payment authorization denial     of Brandt that “provides multiples options for the payment card holder to decline authorization of the attempted transaction.” (Brandt [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. payment authorization denial) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “decline authorization of an undesirable but non-fraudulent transaction” Brandt [Abstract])

Regarding Claim 22, 
Walker, Thomas, and Brandt  teach the subscription computer system of Claim 20 as described earlier.
Walker does not teach wherein a processor of a merchant computer system is configured to, responsive to flagging of the card as a subscription hopper, modify a provision of services associated with the card.
Thomas teaches,
           wherein a processor of a merchant computer system is configured to, responsive to flagging of the card as a subscription hopper, 
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information, such as bank account or credit card information)
modify a provision of services associated with the card.
(Thomas [Col 22, Lines 43-44] In accordance with the detected parameters, the media guidance application may modify the subscription
Thomas [Col 5, Lines 7-15] the media guidance application may automatically cancel a subscription to a content provider.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user (e.g., a user preference for murder-dramas). Thomas [Col 3, Lines 53-55])
Regarding Claim 23, 
Walker, Thomas, and Brandt  teach the subscription computer system of Claim 20 as described earlier.
Walker does not teach wherein the modifying a provision of services comprises one or more of modifying a rate of delivery of media, reducing bitrate, reducing frame rate, and modifying compression to reduce volume of data transmitted.
Thomas teaches,
wherein the modifying a provision of services comprises one or more of modifying a rate of delivery of media, reducing bitrate, reducing frame rate, and modifying compression to reduce volume of data transmitted.
(Thomas [Col 22, Lines 43-44] In accordance with the detected parameters, the media guidance application may modify the subscription
Thomas [Col 17, Line 65 - Col 18, Line 3] subscription settings may be used such as quality of a media asset (e.g., based on resolution, bitrate, etc.), language availability, availability of subtitles, possible viewing locations (e.g., in home v. out of home availability), media aspect ratio, media asset genre availability, availability of a specific media asset etc.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user . Thomas [Col 3, Lines 53-55])
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Thomas, Sampemane, and Cockrill in view of Rahn (“PHARMACY AUTOMATED ACCOUNTS RECEIVABLE SYSTEM AND METHODS”, U.S. Publication Number: 7685006 B2) 
Regarding Claim 19, 
Walker, Thomas, Sampemane, and Cockrill teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,




  wherein   the promotional indicator
(Walker  [Col 25, Lines 45-49]  the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer. In some embodiments each voucher or coupon has a specific date or range of dates for which it is valid.)
Walker does not teach a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
Rahn teaches,
a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
(Rahn [Col 51, Lines 60-61]  the information fields may include the days-left-to-bill field
Rahn [Col 51, Lines 9-13] billing exception claims that are near the end of their primary billing cycle interval are ideally resolved first and therefore displayed at the top of the billing exceptions claim list. Of course, billing exception claims displaying a negative number for days-left-to-bill are past their primary billing date)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “Automated Accounts Receivable (PAR) System and Methods allows a …store chain to manage, track, and reconcile third party payor receivables associated with …. transactions.” (Rahn [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. for automatically reconciling third party payor receivables associated with … transactions. Rahn [Abstract])


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker and Thomas    in view of Michael (“METHOD AND APPARATUS FOR IMPLEMENTING A GATEWAY FOR MANAGING USER SUBSCRIPTIONS”, U.S. Publication Number: 20160321620 A1)

























Regarding Claim 10, 
Walker, Thomas, Sampemane, and Cockrill  teach the subscription computer system of Claim 7 as described earlier.
Walker teaches,
       wherein the processor is further configured to write a new subscription record in the subscription record database 
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
responsive to determining that a transaction amount in the authorization data associated with one of the filtered transaction records, 
(Walker [Col 8, Lines 3-6] The payment identifier 406 is used to identify a payment account which the customer provides for use in paying amounts or receiving credits associated with subscriptions. 
Walker [Col 18, Lines 1-2] As an alternative example, the controller 200 does not communicate subscription information to retailers
Walker [Col 22, Lines 63-67] If the checks show that the customer is not redeeming the subscription properly (that is, the customer is in violation of one or more terms and conditions of the subscription as defined in active subscription database 600), a determination is made at 1310 whether a penalty should be assessed)
and to detecting that each record associated with the merchant identifier and account identifier combination has an end date field populated indicative of a subscription end date.
(Walker [Col 10, Lines 21-26] each of the entries or records, specifying (i) a redemption identifier 602, (ii) a customer identifier 604, (iii) a subscription product 606, (iv) a subscription price 608, (v) a frequency 610, (vi) a retailer 612, (vii) a start date 614, (viii) an end date
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Col 17, Lines 46-50] The particular arrangement of elements in the flow chart of FIG. 11, as well as the other flow charts discussed herein, is not meant to imply a fixed order to the steps; rather, embodiments of the present invention can be practiced in any order that is practicable..)
Walker does not teach is not indicative of the subscription having a subscription trial period
Michael teaches,
is not indicative of the subscription having a subscription trial period
(Michael [0058] the user's status is “registered”, “active,” or “trial-ended,”
Michael [0059] The transaction details and the status (whether the payment was successfully submitted or not) are stored in MGDB in Payment table.
Examiner notes that a transactions where the user status is “registered” or “active” is not indicative of the subscription having a subscription trial period  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the subscription gateway   of Michael where “A CDN is a network of geographically distributed system of servers that arrange for efficient delivery of content …. The end-users of content delivery networks may be subscribers/customers that pay a subscription price in order to have access to the provided content. A gateway may be utilized in order to register new subscribers/customers and to process customer payments.” (Michael [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. subscription gateway ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. “determining whether the subscriber record should be generated. The method may also include generating and storing the subscriber record based upon the second determination..” Michael [0003])



Response to Remarks
Applicant's arguments filed on August 10, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of   new prior art. 
New  prior art includes: 
Sampemane (“RUNTIME COMPUTER SOFTWARE PRODUCT MANAGEMENT SYSTEM”, U.S. Patent Number: 11170120 B1),
Cockrill (“ELECTRONIC COMMERCE USING A TRANSACTION NETWORK”, U.S. Publication Number: 20020059114 A1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC §   103 remains.
Response Remarks on Claim Rejections - 35 USC § 101

The Applicant states:
“application recite a specific improvement to the technical field of electronic recurring payment (or non-payment) transactions by generating a unique logical set of fields in a reduced size data base table which are mapped with unique linkages, updated according to specific temporal and downstream batched approved data transactions, thereby preventing an account holder from surreptitiously continued performance of recurring transactions without subsequent payments in order to game the system.."
Examiner responds:
  The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The Applicant states:
“see also, Cosmokey Solutions GMBH & Co. v. Duo Security LLC, No. 20-2043 (Fed. 
Cir. 2021)(reversing the district court and finding that the broad characterization of the claims being directed to "authentication" incorrect. In holding that the claims were patent eligible, the court stated, "Contrary to the district court's conclusion, the '903 patent discloses a technical solution to a security problem in networks and computers. As in Cosmokey, the claims in the present application recite a specific  technical solution to a technical problem in transaction networks and computers.."
Examiner responds:
In Cosmokey Solutions GMBH & CO. v. Duo Security LLC, the Court found the "patent claims and specification recite a specific improvement to authentication that increases security, prevents unauthorized access ...nothing in the specification or anywhere else in the record supports the district court’s suggestion that the last four claim steps....are conventional." This implies the patent overcame all prior art references to assert that its actions are not well-understood, routine, and conventional, see MPEP 2106.05(d). The features of the Applicant’s instant application are well known in the art as covered by the prior art references.
 The Applicant states:
“Furthermore, the improvements described by the present claims are analogous to those in DDR Ho/dings, LLC v. Hotels.com et al, 113 USPQ2d 1097 (Fed. Cir. 2014). This case featured software patent claims found to be statutory and is cited as such in the MPEP. In DDR Holdings, the court held that the claims in the case stood apart because they did not "merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks." Id.."
Examiner responds:
In DDR Holdings, LLC v. Hotels.com, L.P..,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.

In the absence of unexpected results, changes or alteration of sequence do not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)

The Applicant’s proposed invention yields no unexpected results. 
Therefore, the rejection under  35 USC § 101 remains.
Prior Art Cited But Not Applied




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lo Faro (“SYSTEMS AND METHODS FOR RECOMMENDING COMPETITOR SETS”, U.S. Publication Number: 20140278744 A1) proposes a computer system for recommending potential competitor merchants to a subscriber merchant and/or a market analyst is provided.
Kanzinger (“END USER MANAGED SUBSCRIPTION METHOD”, U.S. Publication Number: 20040044690 A1) provides responsive to a user selection of a particular subscription offering, for enabling the particular subscription offering for that user
Lawson (“SYSTEMS AND METHODS FOR GENERATING PAYMENT DUE NOTIFICATIONS”, U.S. Publication Number: 20150019416 A1) for generating payment due notifications are provided. A payor and a payee of the payor may be identified by a payment service provider system. At least one notification control parameter associated with communicating payment due notifications to the payor may be identified. Based at least in part upon evaluating a payment history associated with one or more payments made to the payee on behalf of the payor, a payment frequency pattern may be determined. Based at least in part on a portion of the payment history and the determined payment frequency pattern, a next expected payment date may be calculated. In accordance with the at least one notification control parameter, a payment due notification including an identity of the payee and the next expected payment date may be generated. The payment due notification may be transmitted to the payor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697